DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented three slightly differing apparatus claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Allowable Subject Matter
Claims 5, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami, T., U. S. Patent Application Publication 2015/0061922 (“Kishigami”).
Regarding claim 1, Kishigami teaches:
A radar apparatus comprising: a controller configured to generate a variable delay control signal whose value varies with time; (Kishigami, figure 2, paragraph 0048-0070, “[0048] The radar transmitter Tx shown in FIG. 2 has the transmission signal generator 2 and the RF transmitter 3 to which the transmission antenna Tx_ant1 is connected. [0052] The transmission signal generator 2 generates a transmission reference clock signal by multiplying a reference signal generated by the reference signal generator Lo by a prescribed number. [0055] The transmission signal generator 2 periodically generates a baseband transmission signal r(k, M) (see Equation (1 )) by a radar apparatus with a transmitter TX and receiver RX; the transmission signal is generated based on a reference signal Lo; the transmission signal is generated periodically to modulate a code sequence onto a pulse (i.e. a variable control signal, the code varies with time); the transmission signal value varies as a value of the code, pulse duration, and pulse repetition frequency as shown in figure 5).

    PNG
    media_image1.png
    492
    769
    media_image1.png
    Greyscale

a clock generator configured to generate a transmission clock and a reception clock variably delayed from the transmission clock by the variable delay control signal; (Kishigami, figure 5, paragraph 0044 and 0085, “[0044] The reference signal generator Lo is connected to the radar transmitter Tx and the radar receiver Rx. The reference signal generator Lo supplies a common reference signal to the radar transmitter Tx and the radar receiver Rx, whereby processing of the radar transmitter Tx and processing of the radar receiver Rx are synchronized with each other. [0085] That is, the signal processor 12 operates periodically in a period in which the sample time k varies from 1 to Ns(Nr+Nu)/No (see the second stage of FIG. 5). The second stage of a common reference signal generator Lo (i.e. clock generator) is connected to both the Tx and Rx; the common reference signal is used to synchronize the transmission pulses and the reception pulses; the signal processor receives energy that is sampled at each sample time (i.e. reception clock variably delayed from the transmission clock)).

    PNG
    media_image2.png
    520
    844
    media_image2.png
    Greyscale

a transmitter configured to emit a transmission pulse through a transmission antenna based on the transmission clock; (Kishigami, figure 2, paragraph 0063-0066, “[0063] The RF transmitter 3 generates a transmission reference signal in a carrier frequency band by multiplying the reference signal generated by the reference signal generator Lo by a prescribed number. [0066] The transmission antenna Tx_ant1 radiates (transmits) the radar transmission signal generated by the RF transmitter 3 to the space.”; a transmitter processing chain that emits a transmission pulse based on the reference signal Lo).
a first receiver configured to receive a first echo pulse that is the transmission pulse reflected from a target through a first reception antenna and configured to generate a first recovery signal corresponding to the first echo pulse based on the reception clock; and (Kishigami, paragraph 0072-0078, “[0072] The radar receiver Rx shown in FIG. 2 has the four antenna system processors D1-D4 which correspond in number to the reception antennas which, for example, constitute an array antenna. [0073] The antenna system processor D1 has the RF receiver 11 to which the reception antenna Rx_ant1 is connected and the signal processor 12. [0076] Like the RF transmitter 3, the RF receiver 11 generates a reception reference signal in the carrier frequency band by multiplying the reference signal generated by the reference signal generation Lo by a prescribed number.”; a receiver D1 that receives the echo pulses (see figure 5 below), that the RF receiver is synchronized with the transmitter; that the RF receiver 11 and signal processor 12 generate a recovery signal for further processing).
a second receiver configured to receive a second echo pulse that is the transmission pulse reflected from the target through a second reception antenna and configured to generate a second recovery signal corresponding to the second echo pulse based on the reception clock, (Kishigami, paragraph 0045, “[0045] The radar receiver Rx has four antenna system processors D1, D2, D3, and D4 (four is an example number), … Since the antenna system processors have the same configuration, in each of the following embodiments the antenna system processor D1 will be described below as an example.”; a set of receivers D1 through D4, that each of the receivers has a processing chain to produce a representative recovery signal that are then processed together for phase and range information).
wherein the controller is configured to obtain a distance of the target based on at least one of a first delay time between the transmission clock and the reception clock corresponding to the first recovery signal and a second delay time between the transmission clock and the reception clock corresponding to the second recovery signal. (Kishigami, paragraph 0109, “[0109] Furthermore, the distance/azimuth angle detector 24 estimates a distance D(k) from the measuring site of the radar apparatus 1 to the target according to Equation (15) on the basis of the sample time k at a receiver chain of figure 2 that calculates the distance based on the sampling time where the “estimation value” has the highest value; the estimation value is based on the 1-k range bins, the kth bin is based on the time delay from the initial transmitted radar pulse; as shown above, the k samples of the received radar energy are sampled based on the reception clock, which is based on the reference signal generator Lo).
Regarding claim 7, Kishigami teaches The radar apparatus of claim 1, wherein the transmitter comprises an oscillator configured to adjust a center frequency and a bandwidth of the transmission pulse. (Kishigami, paragraph 0064, “[0064] The frequency converter 8 generates a radar transmission signal in a carrier frequency band ( a radio frequency band such as a millimeter wave band) by up-converting the transmission signal r(k, M) generated by the transmission signal generator 2.”; that a frequency converter 8 (a mixer) takes a modulated signal r(k, M) and converts it to the carrier frequency for transmission).
Regarding claim 8, Kishigami teaches The radar apparatus of claim 1, wherein the variable delay control signal is generated according to a predetermined period, and the controller is further configured to output a control period signal synchronized with the predetermined period. (Kishigami, paragraph 0055 and 0084, “[0055] The transmission signal generator 2 periodically generates a baseband transmission signal r(k, M) (see Equation (1 )) by modulating the code sequence Cn having the code length L. [0084] The first stage of FIG. 5 shows transmission timing of a radar transmission signal. … The signal processor 12 operates periodically until a sampling point k=Ns(Nr+Nu)/No that is immediately before the end of each radar transmission cycle Tr. [0067] The common reference signal generated by the reference signal generator Lo by the prescribed number is supplied to the RF transmitter 3 and the RF receivers of the respective antenna system processors Dl-D4. … This allows the RF transmitter 3 and the RF receivers of the antenna system processors Dl-D4 to operate in synchronism with each other.”; that a transmitter generates a periodic signal; that the periodic signal is modulated by a changing code; that the periodic signal is output based on a synchronized reference signal).
Kishigami teaches:
A radar apparatus comprising: a controller configured to generate a variable delay control signal whose value varies with time; (Kishigami, figure 2, paragraph 0048-0070, “[0048] The radar transmitter Tx shown in FIG. 2 has the transmission signal generator 2 and the RF transmitter 3 to which the transmission antenna Tx_ant1 is connected. [0052] The transmission signal generator 2 generates a transmission reference clock signal by multiplying a reference signal generated by the reference signal generator Lo by a prescribed number. [0055] The transmission signal generator 2 periodically generates a baseband transmission signal r(k, M) (see Equation (1 )) by modulating the code sequence Cn having the code length L.”; a radar apparatus with a transmitter TX and receiver RX; the transmission signal is generated based on a reference signal Lo; the transmission signal is generated periodically to modulate a code sequence onto a pulse (i.e. a variable control signal); the transmission signal value varies as a value of the code, pulse duration, and pulse repetition frequency as shown in figure 5).
a clock generator configured to generate a transmission clock and a reception clock variably delayed from the transmission clock by the variable delay control signal; (Kishigami, figure 5, paragraph 0044 and 0085, “[0044] The reference signal generator Lo is connected to the radar transmitter Tx and the radar receiver Rx. The reference signal generator Lo supplies a common reference signal to the radar transmitter Tx and the radar receiver Rx, whereby processing of the radar transmitter Tx and processing of the radar receiver Rx are synchronized with each other. [0085] That is, the signal processor 12 operates periodically in a period in which the sample time k varies from 1 to Ns(Nr+Nu)/No (see the second stage of FIG. 5). The second stage of FIG. 5 shows reception timing of a radar reception signal having a delay time .tau.1.”; a clock generator is used to synchronize the transmission pulses and the reception pulses, the signal processor receives energy that is sampled at each sample time (i.e. reception clock variably delayed from the transmission clock)
a first transmitter configured to emit a first transmission pulse through a first transmission antenna based on the transmission clock; a second transmitter configured to emit a second transmission pulse through a second transmission antenna based on the transmission clock; and (Kishigami, figure 10, “[0145] Next, a radar apparatus 1B according to a third embodiment will be described with reference to FIG. 10. … The radar apparatus 1B includes a reference signal generator Lo, a transmission beam controller Be, a radar transmitter TxB, and a radar receiver RxB. [0146] The radar transmitter TxB has a transmission signal generator 2, a transmission beam former 27, and a total of N_Tx RF transmitters 31, 32, … , 3N_Tx. [0161] Each of the RF transmitters 31-3N_Tx generates a transmission reference signal in a carrier frequency band by multiplying a reference signal generated by the reference signal generator Lo by a prescribed number.”; a radar with multiple transmitters 31-3N_Tx, that the transmitters use the reference signal in the carrier band for transmission synchronization).

    PNG
    media_image3.png
    558
    822
    media_image3.png
    Greyscale

a receiver configured to receive at least one echo pulse that is at least one of the first transmission pulse and the second transmission pulse reflected from a target through a reception antenna, and configured to generate at least one recovery signal corresponding to the at least one echo pulse based on the reception clock, (Kishigami, paragraph 0147-0148 and 0072-0078, “[0147] The radar receiver RxB has four antenna system processors Dl, D2, D3, and D4 (four is an example number),… [0148] Elements (and their operations) of the radar apparatus 1B according to this embodiment having the same ones in the radar apparatus 1 according to the first embodiment will be given the same reference symbols as the latter and descriptions therefor will be omitted or simplified. [0072] The radar receiver Rx shown in FIG. 2 has the four antenna system processors D1-D4 which correspond in number to the reception antennas which, for example, constitute an array antenna. [0073] The antenna system processor D1 has the RF receiver 11 to which the reception antenna Rx_ant1 is connected and the signal processor 12. [0076] Like the RF transmitter 3, the RF receiver 11 generates a reception reference signal in the carrier frequency band by multiplying the reference signal generated by the reference signal generation Lo by a prescribed number.”; a receiver D1 that receives the echo pulses (see figure 5 below), that the RF receiver is synchronized with the transmitter; that the RF receiver 11 and signal processor 12 generate a recovery signal for further processing; in this case the receivers are processed a beam-shaped transmission, but the range calculations are the same as in paragraphs 0072-0078).
wherein the controller is further configured to obtain a distance of the target based on a delay time between the transmission clock and the reception clock corresponding to the at least one recovery signal. (Kishigami, paragraph 0164, “[0164] The direction vector correlation calculator 21B selects an estimation range .Theta.u [.Theta.tx(m)] of an azimuth angle of a reflection wave signal incoming direction on the basis of the main beam direction [.Theta.tx(m)] indicated by the control signal that is output from the transmission beam controller Be and a range BW which approximately the radar can use the same techniques from embodiment 1 to calculate a target range based on the transmission beam characteristics).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Oswald, et al, U. S. Patent Application Publication 2003/0151541 (“Oswald”).
Regarding claim 2, Kishigami teaches the radar apparatus of claim 1.
Kishigami teaches wherein the controller is further configured to obtain an azimuth angle of the target based on (Kishigami, paragraph 0102, “FIG. 6 illustrates a relationship between the arrangement of the individual reception antennas Rx_ant1 to Rx_antNa constituting an array antenna and an azimuth angle .Theta.u . [0108] When a maximum value at a certain sample time k is larger than or equal to a prescribed threshold value, the distance/azimuth angle detector 24 estimates that the azimuth angle Su that gives the maximum value at the sample time k is an incoming direction of the reflection that the receiving antennas can determine an azimuth arrival angle of a target based on phase differences measured at the Rx antennas).
Kishigami does not explicitly teach  the first delay time and the second delay time as well as a separation distance between the first reception antenna and the second reception antenna,..
Oswald teaches  the first delay time and the second delay time as well as a separation distance between the first reception antenna and the second reception antenna,. (Oswald, paragraph 0331-0338, “[0331] The second object 16 is located away from the axis 20. As before, a portion of the radiation emitted by the transmitting element 10 strikes the object 16, and some is reflected back to each of the receiving elements 12,14. However, the length of the path followed by the radiation is less in the case of radiation that strikes the first receiving element 12 than it is for radiation that strikes the second receiving element 14. This means that there is a delay between detection events in the first and second receiving elements 12,14. The length of each of the two reflected radiation paths can be determined directly from the total round trip time for the radiation. Once the difference between the lengths of the paths is known, it is a straightforward problem in trigonometry to calculate the angular position of the second object 16.  [0338] For many applications, the size of the antenna array must be kept to a minimum. For example, the spacing between the elements may be in the order of no more than a few centimetres, say between 1 and 10 cm, preferably between 3 and 8 cm.”; a controller (see figure 3) determines the angle to different targets (objects 14 and 16) based on the trigonometry, based on the length of the travelled distance (distance from TX 10, to object 16, to receivers 12 and 14); the distance between the receivers is also known to determine an angle of a triangle when all three sides of the triangle are known).

    PNG
    media_image4.png
    305
    495
    media_image4.png
    Greyscale

Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to Kishigami at the time the application was filed in order to obtain positional information about objects regarding distance and angular relative positions to a radar (see paragraph 0001-0004).  Accordingly, the prior art references disclose that it is known that Kishigami’s determination of an objects azimuth using phase differences in a receiving array and Oswald’s determination of an object’s azimuth using time differences in a receiving array are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Oswald’s azimuth calculations for the Kishigami’s azimuth calculations because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 3, Kishigami, as modified by Oswald, teaches the radar apparatus of claim 2.
Kishigami further teaches wherein the separation distance is  (Kishigami, paragraph 0102, “FIG. 6 illustrates a relationship between the arrangement of the individual reception antennas Rx_ant1 to Rx_antNa constituting an array antenna and an azimuth angle .Theta.u . [0108] When a maximum value at a certain sample time k is larger than or equal to a prescribed threshold value, the distance/azimuth angle detector 24 estimates that the azimuth angle Su that gives the maximum value at the sample time k is an incoming direction of the reflection wave signal reflected from a target.”; that the receiving antennas can determine an azimuth arrival angle of a target based on phase differences measured at the Rx antennas).
Oswald teaches more than half the wavelength of the center frequency of the transmission pulse. (Oswald, figure 6, paragraph 0428-0429, “[0428] In preferred embodiments, the occurrence of grating lobes is controlled by using different horizontal separations for two pairs of receiving elements 634 … 640 (that is to say, D14 .not-equal. D34). An array 630 embodying this modification is shown in FIG. 6.  [0429] As a specific example, if D34 = .lambda. and D12 = 3.lambda./4, the correlation peaks arising from the grating lobes of elements 1 and 2 coincide in angle with the correlation zeros arising from the grating lobes of elements 3 and 4.”; that the receiving antenna elements can be more than half the wavelength associated with the operating frequency (see paragraph 0062-0063)).

    PNG
    media_image5.png
    442
    453
    media_image5.png
    Greyscale

In view of the teachings of Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to Kishigami at the time the application was filed in order to obtain positional information about objects regarding distance and angular relative positions to a radar (see paragraph 0001-0004).
Regarding claim 10, Kishigami teaches the radar apparatus of claim 9.
Kishigami teaches wherein the controller is further configured to obtain an azimuth angle of the target based on  (Kishigami, paragraph 0171, “[0171] The direction estimation evaluation function calculator 23B calculates a direction estimation evaluation function Pdoa (k, m, .Theta.u [.Theta.tx (m)]) on the basis of the outputs of the correlation vector power calculator 20, the direction vector correlation calculator 21B, and the sensitivity parameter setting unit 22.”; that the receiving antennas can determine an azimuth arrival angle of a target based on phase differences measured at the Rx antennas and the beam steering angle).
Kishigami does not explicitly teach information analyzed from a waveform of the at least one recovery signal and a separation distance between the first transmission antenna and the second transmission antenna..
Oswald teaches information analyzed from a waveform of the at least one recovery signal and a separation distance between the first transmission antenna and the second transmission antenna. (Oswald, paragraph 0331-0338, “[0331] The second object 16 is located away from the axis 20. As before, a portion of the radiation emitted by the transmitting element 10 strikes the object 16, and a controller (see figure 3) determines the angle to different targets (objects 14 and 16) based on the trigonometry, based on the length of the travelled distance (distance from TX 10, to object 16, to receivers 12 and 14); the distance between the receivers is also known to determine an angle of a triangle when all three sides of the triangle are known).
In view of the teachings of Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to Kishigami at the time the application was filed in order to obtain positional information about objects regarding distance and angular relative positions to a radar (see paragraph 0001-0004).  Accordingly, the prior art references disclose that it is known that Kishigami’s determination of an objects azimuth using phase differences in a receiving array and Oswald’s determination of an object’s azimuth using time differences in a receiving array are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Oswald’s azimuth calculations for the Kishigami’s azimuth calculations because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Ikram, et al, U. S. Patent Application Publication 2016/0103213 (“Ikram”).
Regarding claim 4, Kishigami teaches the radar apparatus of claim 1.
Kishigami does not explicitly teach wherein the variable delay control signal is continuously changed between a predetermined minimum value and a predetermined maximum value..
Ikram teaches wherein the variable delay control signal is continuously changed between a predetermined minimum value and a predetermined maximum value. (Ikram, paragraph 0052, “[0052] The radio frequency synthesizer (SYNTH) 530 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 532. In some embodiments, the SYNTH 530 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO).”; that a voltage controlled oscillator (i.e. a variable clock that varies with time) can have a predetermined maximum voltage (related to the maximum frequency) and a predetermined minimum voltage (related to the minimum frequency) in an FMCW waveform; that these frequencies can be programmed).
In view of the teachings of Ikram it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ikram to Kishigami at the time the application was filed in order to provide radar on a vehicle which can detect targets using well known radar components (see paragraph 0006-0007).  Accordingly, the prior art references disclose that it is known that Kishigami’s radar transmitter / receiver and Ikram’s radar transmitter with a programmable voltage controlled oscillator and Ikram’s receiver with a low noise amplifier are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the programmable VCO and Low noise amplifier for the more generically described controlled oscillator and amplifier because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Kishigami teaches the radar apparatus of claim 1.
Kishigami teaches:
wherein the first receiver comprises: a …  amplifier configured to amplify the first echo pulse; a sampler configured to sample the amplified first echo pulse in response to the reception clock to output a sampled signal; (Kishigami, paragraph 0073, “[0073] The RF receiver 11 has an amplifier 13, a frequency converter 14, and a quadrature detector 15. The signal processor 12 has two A/D converters 16 and 17, a correlation calculator 18, and an adder 19.”; that a receiver typically has an amplifier, a frequency converter/mixer; and A/D converters).
an analog to digital converter configured to convert the amplified sampled signal into a digital signal to output the first recovery signal. (Kishigami, paragraph 0080, “[0080] The AID converter 16 samples, every sample time k, the baseband in-phase signal generated by the quadrature detector 15 and thereby converts the in-phase signal (analog data) into digital data. The AID converter 16 outputs the in-phase signal component (digital data) to the correlation calculator 18.”; that an A/D converter coverts the amplified radio energy into a digital signal for processing in the receiver chain to detect the azimuth and distance of a target).
Kishigami does not explicitly teach a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and.
Ikram teaches a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and (Ikram, paragraph 0047, “A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 502 are identical and include a low-noise amplifier (LNA) 506, 508 to amplify the received signal, a mixer 510, 512 to mix the signal generated by the transmission generation circuitry with the received signal to generate an IF signal, a baseband bandpass filter 514, 516 for filtering the IF signal, a variable gain amplifier (VGA) 515, 517 for amplifying the filtered IF signal, and an analog-to-digital converter (ADC) 518, 520 for converting the analog IF signal to a digital IF signal.”; that a receiver typically can comprise a low noise amplifier, a frequency converter/mixer; a variable gain amplifier and A/D converters).
In view of the teachings of Ikram it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ikram to Kishigami at the time the application was filed in order to provide radar on a vehicle which can detect targets using well known radar components (see paragraph 0006-0007).  Accordingly, the prior art references disclose that it is known that Kishigami’s radar transmitter / receiver Ikram’s radar transmitter with a programmable voltage controlled oscillator and Ikram’s receiver with a low noise amplifier are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the programmable VCO and Low noise amplifier for the more generically described controlled oscillator and amplifier because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Kishigami teaches the radar apparatus of claim 9.
Kishigami does not explicitly teach wherein the variable delay control signal is continuously changed between a predetermined minimum value and a predetermined maximum value..
Ikram teaches wherein the variable delay control signal is continuously changed between a predetermined minimum value and a predetermined maximum value. (Ikram, paragraph 0052, “[0052] The radio frequency synthesizer (SYNTH) 530 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 532. In some embodiments, the SYNTH 530 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO).”; that a voltage controlled oscillator (i.e. a variable clock that varies with time) can have a predetermined maximum voltage (related to the maximum frequency) and a predetermined minimum voltage (related to the minimum frequency) in an FMCW waveform; that these frequencies can be programmed).
In view of the teachings of Ikram it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ikram to Kishigami at the time the application was filed in order to provide radar on a vehicle which can detect targets using well known radar components (see paragraph 0006-0007).  Accordingly, the prior art references disclose that it is known that Kishigami’s radar transmitter / receiver and Ikram’s radar transmitter with a programmable voltage controlled oscillator and Ikram’s receiver with a low noise amplifier are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the programmable VCO and Low noise amplifier for the more generically described controlled oscillator and amplifier because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Kishigami teaches the radar apparatus of claim 9.
Kishigami teaches:
wherein the receiver comprises: … amplifier configured to amplify the received echo pulse; a sampler configured to sample the amplified echo pulse in response to the reception clock to output a sampled signal; (Kishigami, paragraph 0073, “[0073] The RF receiver 11 has an amplifier 13, a frequency converter 14, and a quadrature detector 15. The signal processor 12 has two A/D converters 16 and 17, a correlation calculator 18, and an adder 19.”; that a receiver typically has an amplifier, a frequency converter/mixer; and A/D converters).
an analog to digital converter configured to convert the amplified sampled signal into a digital signal to output the recovery signal. (Kishigami, paragraph 0080, “[0080] The AID converter 16 samples, every sample time k, the baseband in-phase signal generated by the quadrature detector 15 and thereby converts the in-phase signal (analog data) into digital data. The AID converter 16 outputs the in-phase signal component (digital data) to the correlation calculator 18.”; that an A/D converter coverts the amplified radio energy into a digital signal for processing in the receiver chain to detect the azimuth and distance of a target).
Kishigami does not explicitly teach a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and.
Ikram teaches a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and (Ikram, paragraph 0047, “A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 502 are identical and include a low-noise amplifier (LNA) 506, 508 to amplify the received signal, a mixer 510, 512 to mix the signal generated by the transmission generation circuitry with the received signal to generate an IF signal, a baseband bandpass filter 514, 516 for filtering the IF signal, a variable gain amplifier (VGA) 515, 517 for amplifying the filtered IF signal, and an analog-to-digital converter (ADC) 518, 520 for converting the analog IF signal to a digital IF signal.”; that a receiver typically can comprise a low noise amplifier, a frequency converter/mixer; a variable gain amplifier and A/D converters).
Ikram it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ikram to Kishigami at the time the application was filed in order to provide radar on a vehicle which can detect targets using well known radar components (see paragraph 0006-0007).  Accordingly, the prior art references disclose that it is known that Kishigami’s radar transmitter / receiver and Ikram’s radar transmitter with a programmable voltage controlled oscillator and Ikram’s receiver with a low noise amplifier are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the programmable VCO and Low noise amplifier for the more generically described controlled oscillator and amplifier because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Viana, et al U. S. Patent Application Publication 2003/0146826 (“Viana”).
Regarding claim 14, Kishigami teaches:
A radar apparatus comprising: a controller configured to generate a variable delay control signal whose value varies with time; (Kishigami, figure 2, paragraph 0048-0070, “[0048] The radar transmitter Tx shown in FIG. 2 has the transmission signal generator 2 and the RF transmitter 3 to which the transmission antenna Tx_ant1 is connected. [0052] The transmission signal generator 2 generates a transmission reference clock signal by multiplying a reference signal generated by the reference signal generator Lo by a prescribed number. [0055] The transmission signal generator 2 periodically generates a baseband transmission signal r(k, M) (see Equation (1 )) by modulating the code sequence Cn having the code length L.”; a radar apparatus with a transmitter TX and receiver RX; the transmission signal is generated based on a reference signal Lo; the transmission signal is generated periodically to modulate a code sequence onto a pulse (i.e. a variable control signal); the transmission signal value varies as a value of the code, pulse duration, and pulse repetition frequency as shown in figure 5
a clock generator configured to generate a transmission clock and a reception clock variably delayed from the transmission clock by the variable delay control signal; (Kishigami, figure 5, paragraph 0044 and 0085, “[0044] The reference signal generator Lo is connected to the radar transmitter Tx and the radar receiver Rx. The reference signal generator Lo supplies a common reference signal to the radar transmitter Tx and the radar receiver Rx, whereby processing of the radar transmitter Tx and processing of the radar receiver Rx are synchronized with each other. [0085] That is, the signal processor 12 operates periodically in a period in which the sample time k varies from 1 to Ns(Nr+Nu)/No (see the second stage of FIG. 5). The second stage of FIG. 5 shows reception timing of a radar reception signal having a delay time .tau.1.”; a clock generator is used to synchronize the transmission pulses and the reception pulses, the signal processor receives energy that is sampled at each sample time (i.e. reception clock variably delayed from the transmission clock)).
a transmitter configured to emit a transmission pulse through a transmission antenna based on the transmission clock; (Kishigami, figure 2, paragraph 0063-0066, “[0063] The RF transmitter 3 generates a transmission reference signal in a carrier frequency band by multiplying the reference signal generated by the reference signal generator Lo by a prescribed number. [0066] The transmission antenna Tx_ant1 radiates (transmits) the radar transmission signal generated by the RF transmitter 3 to the space.”; a transmitter processing chain that emits a transmission pulse based on the reference signal Lo).
a first receiver configured to receive a first echo pulse that is the transmission pulse reflected from a target through a first reception antenna, and configured to generate a first recovery signal corresponding to the first echo pulse based on the reception clock; and (Kishigami, paragraph 0072-0078, “[0072] The radar receiver Rx shown in FIG. 2 has the four antenna system processors D1-D4 which correspond in number to the reception antennas which, for example, constitute an array antenna. [0073] The antenna system processor D1 has the RF receiver 11 to which the reception antenna a receiver D1 that receives the echo pulses (see figure 5 below), that the RF receiver is synchronized with the transmitter; that the RF receiver 11 and signal processor 12 generate a recovery signal for further processing).
a second receiver configured to receive a second echo pulse that is the transmission pulse reflected from a target through a second reception antenna, and configured to generate a second recovery signal corresponding to the second echo pulse based on the reception clock, (Kishigami, paragraph 0045, “[0045] The radar receiver Rx has four antenna system processors D1, D2, D3, and D4 (four is an example number), … Since the antenna system processors have the same configuration, in each of the following embodiments the antenna system processor D1 will be described below as an example.”; a set of receivers D1 through D4, that each of the receivers has a processing chain to produce a representative recovery signal that are then processed together for phase and range information).
wherein the controller is further configured to obtain a distance of the target based on  (Kishigami, paragraph 0109, “[0109] Furthermore, the distance/azimuth angle detector 24 estimates a distance D(k) from the measuring site of the radar apparatus 1 to the target according to Equation (15) on the basis of the sample time k at which the direction estimation evaluation function Pdoa(k, m, .Theta.u) has the maximum value.”; a receiver chain of figure 2 that calculates the distance based on the sampling time where the “estimation value” has the highest value; the estimation value is based on the 1-k range bins, the kth bin is based on the time delay from the initial transmitted radar pulse; as shown above, the k samples of the received radar energy are sampled based on the reception clock, which is based on the reference signal generator Lo).
Kishigami does not explicitly teach at least one of a first time difference between a minimum distance detection time point and a recovery time point of the first recovery signal and a second time difference between the minimum distance detection time point and a recovery time point of the second recovery signal..
Viana teaches at least one of a first time difference between a minimum distance detection time point and a recovery time point of the first recovery signal and a second time difference between the minimum distance detection time point and a recovery time point of the second recovery signal. (Viana, paragraph 0051-0054, “[0051] Referring now to FIG. 5A, a FMCW chirp signal 80 is provided by the BUA system 10. [0053] Referring now to FIG. 5B, a time domain pulse signal 86 is provided by the BUA. A corresponding return pulse signal (not shown) from an object in the back-up coverage zone 70 provides a means to detect the object. … The time domain pulse signal 86 provides relatively poor resolution of two objects in the sensor field of view but relatively better minimum range performance for the closest object of two or more objects with a precision less than approximately 0.1 m.”; that a radar can detect the closest target based on the time of the recovery signal in a vehicle).
In view of the teachings of Viana it would have been obvious for a person of ordinary skill in the art to apply the teachings of Viana to Kishigami at the time the application was filed in order to reliably and accurately detect objects in the path of a vehicle (see paragraphs 0003-0005).  Accordingly, the prior art references disclose that it is known that Kish’s radar detection of objects and Viana’s radar detection of the closest objects are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the detection of the closest object for the detection of objects because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 18, Kishigami, as modified by Viana, teaches the radar apparatus of claim 14.
Viana further teaches wherein the variable delay control signal is a signal that is linearly increased or decreased between a predetermined minimum value and a predetermined maximum value. (Viana, paragraph 0041, “[0041] In one mode, the transmitter 22 operates as a Frequency Modulated Continuous Wave (FMCW) radar, in which the frequency of the transmitted signal linearly increases from a first predetermined frequency, here for example 24.05 GHz, to a second predetermined frequency, here for example, 24.25 GHz.”; that an FMCW radar can be used and that the variable delay control can generate a linearly increased FMCW radar operating between a minimum and maximum frequency).
In view of the teachings of Viana it would have been obvious for a person of ordinary skill in the art to apply the teachings of Viana to Kishigami at the time the application was filed in order to reliably and accurately detect objects in the path of a vehicle (see paragraphs 0003-0005).
Regarding claim 19, Kishigami, as modified by Viana, teaches the radar apparatus of claim 14.
Kishigami further teaches wherein the variable delay control signal is a signal that is non-linearly increased or decreased between a predetermined minimum value and a predetermined maximum value. (Kishigami, paragraph 0057, “[0057] The code generator 4 generates a transmission code of the code sequence Cn having the code length L every transmission cycle Tr. For example, the elements of the code sequence Cn are formed using two values [ -1, l] or four values [1, -1, j, -j]. For the radar receiver Rx to have a low-level sidelobe characteristic, it is desirable that the transmission code be a code including at least one of, for example, a pair of code sequences of a complementary code, a Barker code sequence, a Golay code sequence, an M-sequence code, and code sequences constituting a Spano code.”; a non-linear time varying signal, that is responsive to the input from both the reference signal generator (i.e. variable delay control signal) and has an orthogonal code modulated on a pulse with a value of (i.e. -1 or 1) as the minimum and maximum values).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as modified by Viana, in view of Oswald.
Kishigami, as modified by Viana, teaches the radar apparatus of claim 14.
Kishigami teaches wherein the controller is further configured to obtain an azimuth angle of the target  (Kishigami, paragraph 0102, “FIG. 6 illustrates a relationship between the arrangement of the individual reception antennas Rx_ant1 to Rx_antNa constituting an array antenna and an azimuth angle .Theta.u . [0108] When a maximum value at a certain sample time k is larger than or equal to a prescribed threshold value, the distance/azimuth angle detector 24 estimates that the azimuth angle Su that gives the maximum value at the sample time k is an incoming direction of the reflection wave signal that the receiving antennas can determine an azimuth arrival angle of a target based on phase differences measured at the Rx antennas).
Kishigami, as modified by Viana, does not explicitly teach based on a difference between a first target distance obtained using the first time difference and a second target distance obtained using the second time difference..
Oswald teaches based on a difference between a first target distance obtained using the first time difference and a second target distance obtained using the second time difference. (Oswald, paragraph 0331-0338, “[0331] The second object 16 is located away from the axis 20. As before, a portion of the radiation emitted by the transmitting element 10 strikes the object 16, and some is reflected back to each of the receiving elements 12,14. However, the length of the path followed by the radiation is less in the case of radiation that strikes the first receiving element 12 than it is for radiation that strikes the second receiving element 14. This means that there is a delay between detection events in the first and second receiving elements 12,14. The length of each of the two reflected radiation paths can be determined directly from the total round trip time for the radiation. Once the difference between the lengths of the paths is known, it is a straightforward problem in trigonometry to calculate the angular position of the second object 16.  [0338] For many applications, the size of the antenna array must be kept to a minimum. For example, the spacing between the elements may be in the order of no more than a few centimetres, say between 1 and 10 cm, preferably between 3 and 8 cm.”; a controller (see figure 3) determines the angle to different targets (objects 14 and 16) based on the trigonometry, based on the length of the travelled distance (distance from TX 10, to object 16, to receivers 12 and 14); the distance between the receivers is also known to determine an angle of a triangle when all three sides of the triangle are known).
In view of the teachings of Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to Kishigami and Viana at the time the application was filed in order to obtain positional information about objects regarding distance and angular relative positions to a radar (see paragraph 0001-0004).  Accordingly, the prior art references disclose that it is known that Kishigami’s determination of an objects azimuth using phase differences in a receiving array and Oswald’s determination of an object’s azimuth using time differences in a receiving array are functional equivalents.  Therefore, it would Oswald’s azimuth calculations for the Kishigami’s azimuth calculations because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as modified by Viana, in view of Ikram.
Kishigami, as modified by Viana, teaches the radar apparatus of claim 14.
Kishigami teaches:
wherein the first receiver comprises: a …  amplifier configured to amplify the first echo pulse; a sampler configured to sample the amplified first echo pulse in response to the reception clock to output a sampled signal; (Kishigami, paragraph 0073, “[0073] The RF receiver 11 has an amplifier 13, a frequency converter 14, and a quadrature detector 15. The signal processor 12 has two A/D converters 16 and 17, a correlation calculator 18, and an adder 19.”; that a receiver typically has an amplifier, a frequency converter/mixer; and A/D converters).
an analog to digital converter configured to convert the amplified sampled signal into a digital signal to output the first recovery signal. (Kishigami, paragraph 0080, “[0080] The AID converter 16 samples, every sample time k, the baseband in-phase signal generated by the quadrature detector 15 and thereby converts the in-phase signal (analog data) into digital data. The AID converter 16 outputs the in-phase signal component (digital data) to the correlation calculator 18.”; that an A/D converter coverts the amplified radio energy into a digital signal for processing in the receiver chain to detect the azimuth and distance of a target).
Kishigami, as modified by Viana, does not explicitly teach a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and.
Ikram teaches a low noise amplifier … a variable gain amplifier configured to amplify the sampled signal; and (Ikram, paragraph 0047, “A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 502 are identical and include a low-noise amplifier (LNA) that a receiver typically can comprise a low noise amplifier, a frequency converter/mixer; a variable gain amplifier and A/D converters).
In view of the teachings of Ikram it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ikram to Kishigami and Viana at the time the application was filed in order to provide radar on a vehicle which can detect targets using well known radar components (see paragraph 0006-0007).  Accordingly, the prior art references disclose that it is known that Kishigami’s radar transmitter / receiver and Ikram’s radar transmitter with a programmable voltage controlled oscillator and Ikram’s receiver with a low noise amplifier are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the programmable VCO and Low noise amplifier for the more generically described controlled oscillator and amplifier because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Donald HB Braswell/             Examiner, Art Unit 3648